Name: Commission Regulation (EU) 2017/786 of 8 May 2017 amending Regulation (EU) No 142/2011 as regards the definitions of fishmeal and fish oil (Text with EEA relevance. )
 Type: Regulation
 Subject Matter: agricultural activity;  processed agricultural produce;  industrial structures and policy;  health;  tariff policy;  trade;  environmental policy;  agricultural policy;  foodstuff
 Date Published: nan

 9.5.2017 EN Official Journal of the European Union L 119/1 COMMISSION REGULATION (EU) 2017/786 of 8 May 2017 amending Regulation (EU) No 142/2011 as regards the definitions of fishmeal and fish oil (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1069/2009 of the European Parliament and of the Council of 21 October 2009 laying down health rules as regards animal by-products and derived products not intended for human consumption and repealing Regulation (EC) No 1774/2002 (Animal by-products Regulation) (1), and in particular Article 31(2) thereof, Whereas: (1) Regulation (EC) No 1069/2009 lays down public and animal health rules for animal by-products and derived products, in order to prevent and minimise risks to public and animal health arising from those products. It assigns those products to specific categories which reflect the level of such risks and provides for requirements on their safe use and disposal. (2) Commission Regulation (EU) No 142/2011 (2), lays down implementing rules for Regulation (EC) No 1069/2009, including definitions of animal by-products, such as fishmeal and fish oil. (3) Fishmeal is defined in point 7 of Annex I to Regulation (EU) No 142/2011 as processed animal protein derived from aquatic animals, except sea mammals. The definition of fish oil, which is a product of the same technological process as fishmeal, is provided for in point 9 of that Annex. (4) In accordance with point 9 of Article 3 of Regulation (EC) No 1069/2009, the term aquatic animals is defined by reference to Article 3(1)(e) of Council Directive 2006/88/EC (3) as fish belonging to the superclass Agnatha and to the classes Chondrichthyes and Osteichthyes, mollusc belonging to the Phylum Mollusca, and crustacean belonging to the Subphylum Crustacea. (5) The current definition of aquatic animals does not include starfish belonging to the phylum Echinodermata, subphylum Asterozoa nor farmed aquatic invertebrates other than molluscs and crustaceans. Consequently, it is currently not possible to use starfish or farmed aquatic invertebrates other than molluscs and crustaceans for the production of fishmeal and fish oil. (6) Starfish are maritime invertebrates and mostly predators on other marine invertebrates, such as molluscs. They are regularly harvested as a by-product of operations growing bivalve molluscs intended for human consumption without noticeable negative impact on the starfish population. This incidental by-catch represents a potentially valuable source of protein in the feed for porcine animals or poultry. (7) The polychaete worm Nereis virens presents an alternative protein source in the diet of farmed carnivorous fish allowing the reduction of feed cost and of the dependence on fishmeal. (8) Recital 18 of Regulation (EC) No 1069/2009 explains that aquatic invertebrates which are not covered by the definition in point 9 of Article 3 of that Regulation, such as starfish and farmed aquatic invertebrates other than molluscs and crustaceans, and which pose no risk of disease transmission may be used under the same conditions as the aquatic animals that fall under the definition, for instance for the production of fishmeal. (9) The existing Union rules on animal by-products and on transmissible spongiform encephalopathies (4) do not prohibit the use of starfish and farmed aquatic invertebrates other than molluscs and crustaceans in the production of feed for farmed animals. (10) As the use of processed animal proteins from wild aquatic animals, such as starfish, and farmed aquatic invertebrates other than molluscs and crustaceans in feed for non-ruminant animals does not represent a higher risk than the use of fishmeal in such feed, it is appropriate to modify the definitions of fishmeal and fish oil in order to include certain aquatic invertebrate animals. (11) For the purpose of environmental protection and to avoid creating new pressure on wild starfish populations, their use for the production of fishmeal should be restricted to cases where starfish are harvested in a mollusc production area as defined in Directive 2006/88/EC. (12) The definitions of fishmeal and fish oil set out in points 7 and 9 respectively of Annex I to Regulation (EU) No 142/2011 should be amended accordingly. (13) The processing standards for fish oil as laid down in Annex X to Regulation (EU) No 142/2011 should be extended by reference to Article 10(l) of Regulation (EC) No 1069/2009 in order to allow the use of aquatic and terrestrial invertebrates other than species pathogenic to humans or animals in the production of fish oil, which would include star fish and farmed aquatic invertebrates other than molluscs and crustaceans. (14) Annexes I and X to Regulation (EU) No 142/2011 should therefore be amended accordingly. (15) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Annexes I and X to Regulation (EU) No 142/2011 are amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 May 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 300, 14.11.2009, p. 1. (2) Commission Regulation (EU) No 142/2011 of 25 February 2011 implementing Regulation (EC) No 1069/2009 of the European Parliament and of the Council laying down health rules as regards animal by-products and derived products not intended for human consumption and implementing Council Directive 97/78/EC as regards certain samples and items exempt from veterinary checks at the border under that Directive (OJ L 54, 26.2.2011, p. 1). (3) Council Directive 2006/88/EC of 24 October 2006 on animal health requirements for aquaculture animals and products thereof, and on the prevention and control of certain diseases in aquatic animals (OJ L 328, 24.11.2006, p. 14). (4) Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (OJ L 147, 31.5.2001, p. 1). ANNEX Regulation (EU) No 142/2011 is amended as follows: (1) Annex I is amended as follows: (a) point 7 is replaced by the following: 7. fishmeal  means processed animal protein derived from aquatic animals except sea mammals, including farmed aquatic invertebrates, including those covered by Article 3(1)(e) of Council Directive 2006/88/EC (*1), and starfish of the species Asterias rubens which are harvested in a mollusc production area; (*1) Council Directive 2006/88/EC of 24 October 2006 on animal health requirements for aquaculture animals and products thereof, and on the prevention and control of certain diseases in aquatic animals (OJ L 328, 24.11.2006, p. 14).;" (b) point 9 is replaced by the following: 9. fish oil  means oil derived from the processing of aquatic animals except sea mammals, including farmed aquatic invertebrates, including those covered by Article 3(1)(e) of Directive 2006/88/EC, and starfish of the species Asterias rubens which are harvested in a mollusc production area, or oil from the processing of fish for human consumption, which an operator has destined for purposes other than human consumption;; (2) in Annex X, Chapter II, Section 3(A), point 2 is replaced by the following: 2. Fish oil Only Category 3 material referred to in Article 10(i), (j) and (l) of Regulation (EC) No 1069/2009 and Category 3 material of aquatic animal origin referred to in Article 10(e) and (f) of that Regulation may be used for the production of fish oil..